IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-12-00310-CV

                    IN THE MATTER OF H.C., A JUVENILE


                            From the 272nd District Court
                                Brazos County, Texas
                              Trial Court No. 276-J-2010


                            MEMORANDUM OPINION

       After briefing by appellant and the State, the State concedes error in the failure to

suppress evidence on appellant’s motion in the trial court. The State requests the trial

court’s order be reversed and the case remanded for further proceedings. Appellant

requests the same relief.

       It is therefore ordered that the trial court’s judgment is reversed and the case is

remanded to the trial court for further proceedings. The Clerk of this Court is ordered

to issue the mandate for this appeal as soon as possible.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed March 21, 2013
[CV06]




In the Matter of H.C.                        Page 2